DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 4446728).
In Reference to Claim 1
Ito teaches:
A drive system(10) for rotating a turbomachine rotor(2) relative to a stator casing(1; Col 2, ll. 5-17), the rotor comprising an annular row of blades(Fig 1B and 2; blades 3), the drive system comprising:
a support arm(19,19’) comprising a first end arranged for gripping a leading edge of a first blade(3,4) of the annular row and a second end arranged for gripping a trailing edge of the first blade(as shown in Fig 3 the support arm has a first end and a second end which are structurally capable of gripping a leading and trailing edge of a first blade; Col 2, ll. 47-62);

a wheel(11) coupled to the shaft of the motor(via 12,13) and provided with a tread strip(treads of 11 are shown in Fig 3), the wheel being further arranged such that the tread strip is able to come into contact with an annular wall of the stator casing when the support arm is mounted on the first blade(the treads of 11 are able to maintain contact with the internal annular wall of the fan case 1 because it is biased via a spring 18; Col 2, ll. 53-62).
Regarding the limitations “for gripping a leading edge” and “for gripping a trailing edge”, these limitations are functional limitations.
In short, the claimed invention does not differ from the prior art in any physical structural manner.
It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. As Ito teaches substantially identical structure as the claimed invention, Claim 1 is rejected as anticipated.
In Reference to Claim 9
Ito teaches:
The system according to claim 1(see rejection of claim 1 above), wherein the wheel is equipped with a speed reducer(20; since the control device 20 is able to cause intermittent rotation (i.e. start/stop) of the rotor it must also reduce the speed to stop the rotation of the rotor).
In Reference to Claim 11
Ito teaches:
A turbomachine rotor(2) equipped with the system according to claim 1(see rejection of claim 1 above).
In Reference to Claim 13
Ito teaches:
The turbomachine rotor according to claim 11(see rejection of claim 11 above), wherein the rotor is a turbofan rotor(Fig 1B, 2; the rotor is a fan blade rotor; Col 2, ll. 15-18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito.
In Reference to Claim 2
Ito teaches:
The system according to claim 1(see rejection of claim 1 above),
Ito fails to teach:
wherein the motor and the wheel are positioned between the first and second ends of the support arm.
Figures 2-3 of Ito shows the wheel disposed outside of the first and second ends of the support arm.
The Court has held that the rearrangement of parts is not patentable when the operation of the prior art device would not be modified {In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP §2144.04 VI C. Rearrangement of Parts). In In re Japikse, the claimed invention was a hydraulic power press which comprised a starting switch. The prior art, Cannon, taught the hydraulic power press with a starting switch, however the switch was at a different location. The Court held that “there would be no
invention in shifting the starting switch disclosed by Cannon to a different position since the operation of the device would not thereby be modified.”

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ito by re-arranging the wheel and the motor to be between the first and second ends of the support arm in view of case law, which would yield predictable results. In this case, the predictable result is the wheel and the motor to be between the first and second ends of the support arm, the wheel maintaining contact with the annular wall of the casing while holding a blade and rotating the rotor.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of George et al. (US 8602722).
In Reference to Claim 3 and 8
Ito teaches:
The system according to claim 1(see rejection of claim 1 above),
Ito fails to teach:
at least one battery secured to the support arm and electrically connected to the motor, and

George teaches:
A system for the inspection of stator vanes of a gas turbine engine wherein an inspection device comprises a coupling mechanism(62) that couples a housing to a rotor blade which comprises a stepper motor(Col 6, ll. 19-27) which is powered by at least one battery(60; Col 5, ll. 23-31) electrically connected to the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support arm of Ito by coupling a battery to it to power a stepper motor as taught by George as both references are directed to the inspection devices for gas turbine engines, and which is a simple substitution which would yield predictable results. In this case the predictable results would be a battery powered stepper motor to power a clamping means for holding a blade of the turbomachine rotor. Since the coupling mechanism of George holds housing of an inspection device to a blade of a turbomachine, the examiner considers George to be analogous art with Ito.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Quirk et al. (GB 2394523).
In Reference to Claim 7
Ito teaches:
The system according to claim 1(see rejection of claim 1 above),
Ito fails to teach:

Quirk teaches:
An analogous drive system for turning a turbomachine rotor wherein the first end of the support arm(one side of 35) comprises a clamp(80) and the second end of the support arm(other side of 35) is shaped like a hook(78).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support arm of Ito by forming a clamp on one end and hook on the other end as taught by Quirk as both references are directed to drive system for rotating turbomachine rotors, and which is a simple substitution which would yield predictable results. In this case the predictable results would be a support arm having a means for holding a blade of the turbomachine rotor.
Since the clamping means of Quirk holds a vane of a turbomachine, the examiner considers Quirk to be analogous art with Ito.
In Reference to Claim 10
Ito teaches:
The system according to claim 1(see rejection of claim 1 above),
Ito fails to teach:
wherein the support arm is made of a polymer material.
Quirk teaches:
An analogous drive system for turning a turbomachine rotor wherein the support arm is made of a polymer material(clamping means 72 are formed of a plastic material, such as nylon; Page 2, ll 35-36).

Additionally, as Quirk teaches that the use of a known polymer material, such as nylon, is suitable for use in turbomachines, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the material of the support arm to be nylon because it is merely the selection of an art known material suitable for use in the construction of a clamping assembly for fixing a blade in a turbomachine rotor drive system.
In further support of this position, the selection of a known material to construct a clamping assembly for fixing a blade in a turbomachine rotor drive system before the effective filing date of the claimed invention was held to be obvious. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Erno et al. (US 9903434).
In Reference to Claim 12
Ito teaches:
The system according to claim 1(see rejection of claim 1 above),
Ito fails to teach:
wherein the support arm is made of a polylactic acid (PLA) polymer material.

A component(200) for a use in gas turbine engine that is made from a polylactic acid (PLA) polymer material(Col 3, ll. 48 to Col 4, ll. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teachings of Quirk to use a polylactic acid for the construction of the support arm to avoid damage to the blade and provide sufficient friction to fix the blade in the clamping means.
Additionally, as Erno teaches that the use of a known polymer material, such as polylactic acid, is suitable for use in turbomachines, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the material of the support arm to be nylon because it is merely the selection of an art known material suitable for use in the construction of a clamping assembly for fixing a blade in a turbomachine rotor drive system.
In further support of this position, the selection of a known material to construct a clamping assembly for fixing a blade in a turbomachine rotor drive system before the effective filing date of the claimed invention was held to be obvious. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-6 would also be allowable by virtue of their dependency on Claim 4.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Staehli et al. (US 9683461), Rose, Jr. et al. (US 9816488), Lucey (US 446766), Unna (GB 2536764) all teaches similar rotor turning devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745